_   .   \




                           E                    GENERAL




            Honorable Jules Dsmiani            Opinion No. ~~-1376
            Criminal District Attorney
            Galveston County                  Re:   Whether Section 19 of
            Galveston, Texas                        Senate Bill 101, Third
                                                    Called Session, 57th
                                                    Legislature, repeals
                                                    Senate Bill 135,~Regular
                                                    Session, 57th Legisla-
                                                    ture, and related ques-
            Dear Mr. Damiani:                       tlon.
                   You request the opinion of this office on the follow-
            ing questions:
                   1.   Does Senate Bill 101, Acts 57th Legislature,
                        Third Called Session, 1962, repeal Senate
                        Bill 135, Acts 5 th Legislature, Regular
                        Session, 1961? Lt oaified by Vernonas Artl-
                        cle 2338-167.
                  2.    Does the Juvenile Board created by Senate
                        Bill 135 codified by Vernon as Article 5139Lg
                        become der unct on September 1, 1962, thus re-
                        quiring the constitution of a new juvenile
                        board by new a pointments of members as provided
                        in Section 8(aP of Senate Bill lOl?
                   Senate Bill 101, Acts 57th Legislature, Third Called
            Session, 1962, chapter 64, page 171, is titled:
                       "An Act creating a Court of Domestic Re-
                  lations for Galveston County, Texas; fixing the
                  jurisdiction; conforming the jurisdiction of
                  other courts thereto; fixing its term; providing
                  the manner of selection, tenure and compensation
                  of the Judge and other officers of said Court;
                  providing the manner of and grounds for removal
                  of the Judge of said Court; providing the Juvenile
                  Board of Galveston County; providing for appeals
                  to higher courts; providing the procedure of said
                  Court; providing for the services of certain
                  county and district officers to said Court; con-
                  tafninf a saving clause; and declaring an emer-
                  gency.
Hon. Jules Damiani, page 2 (~~-1376)


       The law is settled that the Legislature has the power to
repeal a statute, and the power of repeal extends~to a previous
Act of the same session. 82 C.J.S. 470, Statutes, Sec. 279.
       Jordan v. Crudgington, 149~Tex. 237, 231 S.W.2d 641 (1950),
involved an attack on the constitutionality of an Act creating
a Court of Domestic Relations and Juvenile Board In and for
Potter County (Acts 51st Leg., 1949, ch. 426, p. 792). Senate
Bill 101 undoubtedly Is valid legislation in view of its simllar-
ity with the Potter County Act and the majority opinion of the
Texas Supreme Court in the Jordan case sustaining the constution-
ality of the Potter County r
       The title of Senate Bill 101 does not disclose that the
body of the bill contains a repealing provision, but this does
not invalidate the bill or the repealing clause on constitutlon-
al grounds pursuant to Section 35 of Article III, Texas Constitu-
tion. Referring to an Oklahoma constitutional provision which
is identical for all practical purposes to Section 35 of Arti-
cle III, the Supreme Court of Oklahoma stated the general rule
involved as follows:
            "An act may incorporate a provision for
       the repeal of an Inconsistent prior statute
       or statutes on the same subject, although
       such repeal is not indicated or referred to
       in the title, without violatlng~a~constitu-
       tional requirement that the subject of an act
       be expressed In its title, since an intent to
       repeal all laws inconsistent with the new
       measure is necessarily Implied, and so need
       not be expressed in the title. A repeal of a
       statute or provision on a different subject may
       not, however, be Included in an act without
       being disclosed in the title!' Perry v. Carter,
       48 P.2a 278, 281         quoting 29 c .J. Ulb,
       Statutes, Sec.
       The same principle was upheld by the Supreme Court of
Nebraska in Thompson v. Commercial Credit Equipment Corp., 99
N.W.2d 761, 767 [lm      d th GalvestonCourt    f A      1
Geffert v. Yorktown Ind$ende%   School District: 28Fpi?ws  $5,
 4   Ci A     192b), reversed on other grounds 290 S.W. 1083
&;2:)?A::o,    see 82 C.J.S. 370, Statutes, Sec. 219 and cited
cases.
       Section 19 of Senate Bill 101 provides:
            "All laws and parts of laws in conflict
       herewith pertaining to the Juvenile Board of
Ron. Jules Damlani, page 3 (~~-1376)


         Galveston County, including Senate Bill No.
         135, Acts of the 57th Legislature, Regular
         Session, 1961, be, and the same are hereby
         repealed."
       This Section is an express repeal of Senate Bill 135.
Section 8(a) establishes a Juvenile Board in Galveston County,
and Section 20 provides that the effective date of theeAct
shall be September 1, 1962.  Consequently, we answer both of
your questions in the affirmative.

                          SUMMARY
             Senate Bill 101, Acts 57th Legis-
             lature, Third Called Session, 1962,
             expressly repeals Senate Bill 135,
             Acts 57th Legislature, Regular Ses-
             sion, 1951. The Juvenile Board
             created by Senate Bill I.35 is abolish-
             ed on September 1, 1962, and a new
             board is authorized to be constituted
             subsequent to that date by Section 8(a)
             of Senate Bill 101.

                            Yours very truly,
                            WILL WILSON,
                            Attorney General of Texas



                                F. R. Booth
FRB:ms                          Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Bill Allen
Gordon Zuber
John Reeves
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore